Citation Nr: 1515686	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  08-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran and his wife testified during a Travel Board hearing; a transcript of this hearing is of record.

In May 2014, the Board remanded the issue for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran has not presented credible evidence that his current hearing loss began in service.

2.  The Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service, to include in-service noise exposure; sensorineural hearing loss was not shown to be present at a compensable level during the first year after discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with pre adjudication notice in August 2007 correspondence that complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Neither the Veteran nor his representative disputes this fact.

VA has also fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes his service treatment records (STRs), post-service treatment records, a VA examination with an opinion, and lay statements that include testimony from the Veteran and his wife.

The medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded a VA examination in January 2011 after he canceled a previously scheduled examination.  Pursuant to the Board's remand, he was scheduled for a second VA examination and opinion, but he failed to report for the examination.  The RO attempted to contact him by phone regarding the missed appointment and a message was left.  There is no evidence that he responded to the message or provided any explanation (i.e., good cause) for his absence, so the VA examination need not be rescheduled.

He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of these claims, so he not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

The Board is satisfied that there has been sufficient compliance with the duties to notify and assist the Veteran to proceed with adjudication of the claim.

Finally, the Veteran testified at a Board hearing. The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, service connection on the basis of continuity of symptomatology is only possible if a claimed disability is among the chronic conditions listed in 38 C.F.R. § 3.309(a), see Walker, supra.

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014).

On January 2011 VA examination, the Veteran was diagnosed with having bilateral hearing loss.  See the VA examination received January 6, 2011.  Hence, he had a current disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran contends that his hearing loss is related to service.  His September 2007 statement indicates he worked in boiler rooms with pumps and furnaces.  The noise levels coming from the machines were deafening and intolerable.  He also had to contend with noise from jets and engine, and he asserts that he began to lose his hearing in service and that the condition has continued to the present.  

The Board does not dispute the Veteran's assertion regarding noise exposure in service, but there is clinical evidence in his service treatment records that show he did not experience hearing loss in service.

On the May 1965 service enlistment audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
5
15
LEFT
10
-5
0
5
0

On the October 1966 service separation examination there was no clinically significant shift in his hearing compared to his enlistment examination.  During the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
20
LEFT
0
0
0
10
5

His hearing was assigned H1 under the PULHES classification system and no ear problems were noted in the associated medical history report.  See pages 6, 21, and 22.

PULHES is the six categories into which a physical profile is divided.  "H" stands for "hearing and ear".  "An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment."  Paragraph 9-3(c)(1) Army Regulation 40-501, Change 35.  Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991)and Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The January 2011 VA examiner noted the differences in audiological findings between enlistment and separation examination and found no significant shift had occurred.  The examiner noted that audiometric testing at enlistment and separation revealed normal hearing bilaterally.  He also opined that the Veteran's hearing loss is not related to his history of military noise exposure based, in part, on evidence of no significant shift during service and that it is more likely that the Veteran's current hearing loss is due to his reported non-military occupational noise exposure and normal age-related processes.  In rendering this opinion, the examiner took into account that the Veteran reported having noise exposure in service with and without hearing protection, the Veteran's assertion that the onset of his hearing loss was 1966, and that it has been progressive.  He also noted other service treatment records such as the July 1965 evaluation for complaints of popping ears which led to an unremarkable ENT evaluation, and ear irrigation in November 1966.  The examiner also noted there was no other information in the STRs concerning the ears or hearing and that the Veteran denied problems with either ear at discharge.  See the VA examination received January 6, 2011.

In consideration of the evidence, the Board finds that the grant of service connection is not warranted.  The clinical evidence establishes that the Veteran did not experience any clinically significant shift in service to suggest there was diminished hearing in service and there is no probative evidence that hearing loss manifested to a compensable degree within a year of separation from service.  Prior to the January 2011 VA examination, there is no hearing loss noted in any of the treatment records and a January 1989 general medical VA examination indicates no hearing loss was noted.  See VA Examination received January 24, 1989.

The Board finds that the VA examination is the most probative evidence of record.  While the Veteran reports continuing symptoms during and after his military service the clinical evidence in service contradicts this along with evidence that no hearing loss was detected on the January 1989 general medical VA examination. 

Although the Veteran believes that his hearing loss is due to noise exposure in service, the Board finds more probative the January 2011 VA audiology opinion, as that opinion was rendered by a medical professional.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's conclusions to the contrary.  See Jandreau, supra.

The Board's effort to obtain a second opinion was unsuccessful since the Veteran failed to report for the examination.  Therefore, a decision must be made based on the evidence of record.  In this instance, the more probative evidence tends to weigh against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


